UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 25, 2015 1PM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-203276 47-3278534 (Commission File No.) (IRS Employer Identification No.) 312 S. Beverly Drive #3104, Beverly Hills, California (Address of principal executive offices) (zip code) (424) 253-9991 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.01. Regulation FD Disclosure. On September 25, 2015, the Company issued a press release. The Press Release is furnished as Exhibit 99.1 hereto and is incorporated into this Item 7.01 by this reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 1PM Industries press release dated September 25, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1PM Industries, Inc. Dated: September 28, 2015 By: /s/ Joseph Wade Name: Joseph Wade Title: CEO 3
